J-S41033-19


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,                  :      IN THE SUPERIOR COURT OF
                                               :            PENNSYLVANIA
                     Appellee                  :
                                               :
                       v.                      :
                                               :
MICHAEL CLINT RANKIN,                          :
                                               :
                     Appellant                 :      No. 15 MDA 2019

             Appeal from the PCRA Order Entered December 7, 2018
                 in the Court of Common Pleas of Perry County
              Criminal Division at No(s): CP-50-CR-0000197-2015
                                          CP-50-CR-0000340-2016

BEFORE:       LAZARUS, J., MURRAY, J. and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                FILED AUGUST 16, 2019

      Michael Clint Rankin (Appellant) pro se appeals from the December 7,

2018 order dismissing his petition filed pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546.               In accordance with our Supreme

Court’s decision in Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018),

we quash this appeal.

      We glean the following procedural history from the record.               On

September 12, 2016, Appellant pleaded guilty at Docket 340 of 2016 to one

count of aggravated indecent assault, and at Docket 197 of 2016 to one

count of institutional sexual assault, for conduct occurring in 2015 and 2016.

During his plea hearing, Appellant signed a “Megan’s Law Colloquy”

indicating    that   he     understood   his   registration   requirements   under



*Retired Senior Judge assigned to the Superior Court.
J-S41033-19


Pennsylvania’s Sex Offender Registration and Notification Act (SORNA), 42

Pa.C.S. §§ 9799.10-9799.42.                On January 25, 2017, Appellant was

sentenced to an aggregate term of 36 to 96 months of incarceration and

designated as a Tier III sexual offender under SORNA. Appellant did not file

post-sentence motions or a direct appeal.

      On September 21, 2017, Appellant pro se filed timely the instant PCRA

petition,    arguing        that     his    registration      requirements      violated

Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017).1                           Counsel was

appointed, and counsel filed a “no-merit” letter and petition to withdraw as

counsel pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988),

and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

On August 28, 2018, the PCRA court issued notice of its intent to dismiss the

petition without a hearing pursuant to Pa.R.Crim.P. 907, and granted

counsel’s petition to withdraw.

      Appellant filed a response, objecting to counsel’s motion to withdraw.

While conceding that technically there was no ex post facto violation by

applying    SORNA      in   his    case,   he   argued     that   SORNA’s    registration

requirements were imposed on him retroactively because he filled out a

colloquy labeled “Megan’s Law,” not “SORNA,” and because SORNA was not


1 In Muniz, our Supreme Court held that certain registration provisions of
SORNA are punitive and retroactive application of those provisions violates
the ex post facto clause of the Pennsylvania constitution.



                                           -2-
J-S41033-19


mentioned by name at his sentencing hearing. See Appellant’s Response to

Rule 907 Notice, 9/17/2018, at 4-7.        Additionally, Appellant alleged that

counsel failed to argue Appellant’s right to reputation, which he contends

has been violated by SORNA’s registration requirements, and that the trial

court breached his plea agreement.    Id. at 4-6, 8-11.

        On December 7, 2018, the PCRA court dismissed Appellant’s petition

“because SORNA’s registration requirement, as applied to [Appellant] is not

an ex post facto punishment, [Appellant’s] Megan’s Law Colloquy meets the

SORNA notification requirements …, and the amendment of [D]ocket 197-

2015 and modification of [Appellant’s] plea agreement was not improper.”

PCRA Court Opinion, 12/7/2018, at 5-6 (unnumbered).           This timely-filed

appeal followed.2 On February 28, 2019, this Court issued an order directing

Appellant to show cause why his appeal should not be quashed pursuant to

Walker.      Appellant filed a response, and on April 1, 2019, this Court

discharged the rule to show cause and referred the issue to the merits panel

for disposition.

        Preliminarily, we must address Appellant’s failure to comply with

Pa.R.A.P. 341 by filing a single notice of appeal from an order that resolved

issues relating to two different docket numbers.

        Pennsylvania Rule of Appellate Procedure 341(a) directs that “an
        appeal may be taken as of right from any final order of a

2   Both Appellant and the PCRA court complied with Pa.R.A.P. 1925.



                                     -3-
J-S41033-19


     government unit or trial court.” Pa.R.A.P. 341(a). “The Official
     Note to Rule 341 was amended in 2013 to provide clarification
     regarding proper compliance with Rule 341(a)....”

     [] Walker, 185 A.3d [at] 976 []. The Official Note now reads:

           Where ... one or more orders resolves issues arising
           on more than one docket or relating to more than
           one judgment, separate notices of appeals must be
           filed. Commonwealth v. C.M.K., 932 A.2d 111, 113
           & n.3 (Pa. Super. 2007) (quashing appeal taken by
           single notice of appeal from order on remand for
           consideration under Pa.R.Crim.P. 607 of two persons’
           judgments of sentence).

     Pa.R.A.P. 341, Official Note.

     In Walker, our Supreme Court construed the above-language as
     constituting “a bright-line mandatory instruction to practitioners
     to file separate notices of appeal.” Walker, 185 A.3d at 976-77.
     Therefore, the Walker Court held that “the proper practice
     under Rule 341(a) is to file separate appeals from an order that
     resolves issues arising on more than one docket. The failure to
     do so requires the appellate court to quash the appeal.” Id. at
     977. However, the Court tempered its holding by making it
     prospective only, recognizing that “[t]he amendment to the
     Official Note to Rule 341 was contrary to decades of case law
     from this Court and the intermediate appellate courts that, while
     disapproving of the practice of failing to file multiple appeals,
     seldom quashed appeals as a result.” Id. Accordingly, the
     Walker Court directed that “in future cases Rule 341 will, in
     accordance with its Official Note, require that when a single
     order resolves issues arising on more than one lower court
     docket, separate notices of appeal must be filed. The failure to
     do so will result in quashal of the appeal.” Id. (emphasis added).

Commonwealth v. Williams, 206 A.3d 573, 575-76 (Pa. Super. 2019).

     Walker was filed on June 1, 2018. Appellant filed the instant notice of

appeal on December 27, 2018.         Therefore, Appellant was obligated to

comply with Rule 341 and Walker, or face quashal.           Nonetheless, in



                                     -4-
J-S41033-19


Appellant’s response to this Court’s rule to show cause, he argued that his

appeal should not be quashed because the two docket numbers were

“essentially treated as one” as they involved the same course of conduct

against the same victim.    Response, 3/11/2019, at 1-2, 5.      According to

Appellant, the fact that there are two docket numbers “is a mere

technicality” based solely on the fact that the conduct occurred in two

different jurisdictions. Id. However, this Court recently rejected this same

argument.     See C.T.E. v. D.S.E., ___ A.3d ___, 2019 WL 3369078, at *2

n.5 (Pa. Super. 2019) (quashing husband’s appeal and rejecting his

“consolidated and treated as one” argument based on Walker’s “bright-line

rule requiring that, ‘when a single order resolves issues arising on more than

one lower court docket, separate notices of appeal must be filed’ and that

‘[t]he failure to do so will result in quashal of the appeal’”) (quoting

Walker, 185 A.3d at 977 (emphasis added)).

      Because Appellant filed a single notice of appeal, post-Walker, from

an order resolving issues on more than one lower court docket, this Court is

compelled to quash the instant appeal.     See id. at *2; Williams, supra

(quashing incarcerated defendant’s post-Walker pro se notice of appeal,




                                    -5-
J-S41033-19


filed June 4 or 5, 2018, from PCRA order resolving issues related to four

different docket numbers).3

     Appeal quashed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 08/16/2019




3 This author disagrees with a strict application of Walker to incarcerated
pro se appellants because it is not congruent with our Supreme Court’s
decision in Commonwealth v. Burton, 158 A.3d 618 (Pa. 2017) (holding
that the presumption that information in the public domain is known to PCRA
petitioners cannot apply to incarcerated petitioners). However, pursuant to
Williams, supra, this author recognizes that he is constrained to apply
Walker strictly to pro se incarcerated appellants. See Commonwealth v.
Beck, 78 A.3d 656, 659 (Pa. Super. 2013) (“This panel is not empowered to
overrule another panel of the Superior Court.”).



                                   -6-